Citation Nr: 0316879	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1980.  

This appeal arises from a August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The Board of Veterans' Appeals (Board) issued a decision in 
November 2001 denying a compensable rating for bilateral 
hearing loss.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In December 2002 a Joint Motion for Remand and to 
Stay Proceedings (Motion) was filed.  The parties agreed that 
the Board's discussion of the extraschedular rating for the 
veteran's hearing loss was inadequate.  In December 2002 the 
Court vacated the November 2001 decision of the Board and 
remanded it for readjudication consistent with the Motion.  


REMAND

Pursuant to the Joint Motion/Court Order noted above, the 
Board finds that additional development of the veteran's 
increased rating claim is warranted.  Specifically, the RO 
must provide the veteran with an opportunity to submit  
employment records and any other additional evidence that 
supports an extraschedular rating for his hearing loss.  
38 C.F.R. § 3.321(b)(1).  The RO must inform the veteran of 
the types of evidence which could support an extraschedular 
evaluation, to include a statement from his employer or 
supervisor indicating the veteran had difficulty performing 
the tasks required on the job due to his hearing loss; 
statements from co-workers reporting any incidents in which 
the veteran's hearing loss had a negative impact on his work 
performance; any performance evaluations showing an adverse 
impact of the veteran's hearing loss on his job performance; 
a record of any absences from work caused by his hearing 
loss; and any records relating to evaluation or treatment of 
his hearing loss.  

The Board further notes that there is indication that there 
may be additional evidence available that is relevant to the 
veteran's increased rating claim.  Specifically, the veteran 
has submitted additional evidence and argument subsequent to 
the December 2002 Court Order, which includes a copy of an 
incomplete April 2003 Occupational Health Detailed History 
and Physical, Form DD 4700.  This document shows that the 
veteran was evaluated at Madigan Army Medical Center to 
determine if he was cleared for duty at his place of 
employment.  It was noted on the Form DD 4700 that the 
examiner was awaiting audiology and optometry evaluations 
before determining if the veteran was cleared for duty.  The 
veteran also submitted an April 2003 report of an 
audiological evaluation, and an appointment slip, noting a 
June appointment for "Part II physical."  The additional 
evidence also includes a May 1997 Memorandum for the Civilian 
Personnel Office, which reflects that the veteran was 
considered for a lateral transfer from the position of 
Material Examiner to Identifier, and an undated letter from 
the Department of the Army, which indicated another 
individual had filled a vacancy as a Materials Handler.  The 
veteran returned and checked on the enclosure from the Board 
that he had no further evidence to submit.  

The veteran in his statement notified the Board of Part II of 
a physical examination for employment to be conducted in June 
2003 and enclosed the appointment slip.  He asserts that 
there is some question as to whether or not he will be 
medically cleared to work due to his hearing loss.  The 
documents submitted by the veteran do not directly address 
what if any impact the veteran's hearing loss has on his job.  
The May 1997 letter does not indicate the reason for the 
request for the lateral transfer from Material Examiner to 
Identifier.  The notation on the DA Form 4700, dated April 7, 
2002, merely relates that the examiner was waiting for 
results of audiology and optometry evaluations.  The DA Form 
4700 was dated 10 days prior to the April 17, 2002 audiogram.  
From the evidence of record it is unclear whether or not the 
veteran was cleared for duty based on the April 17 audiogram.  

The record is incomplete.  It is possible that the completed 
DA Form 4700s would be of significant probative value in 
determining whether or not the veteran's hearing loss 
interferes with his employment.  The veteran has implied that 
after the June 3 appointment a determination will be made as 
to whether or not he is cleared for duty.  In order to assist 
the veteran with the development of his claim the RO should 
ask the veteran to either submit copies of the completed 
reports or provide the necessary releases for the RO to 
obtain those records.  

Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for his bilateral hearing 
loss since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

2.  The RO must inform the veteran of the 
types of evidence which could support an 
extraschedular evaluation for his hearing 
loss, to include a statement from his 
employer or supervisor indicating that he 
has had difficulty performing the tasks 
required on the job due to his hearing 
loss; statements from co-workers 
reporting any incidents in which the 
veteran's hearing loss had a negative 
impact on his work performance; any 
performance evaluations showing an 
adverse impact of the veteran's hearing 
loss on his job performance; and a record 
of any absences from work caused by his 
hearing loss.  

3.  The RO should also ask the veteran to 
submit any copies of completed reports of 
the physical evaluation for employment 
conducted at Madigan Army Medical Center 
in 2003.  In the alternative the veteran 
may identify the custodian of the records 
of his recent physical evaluations for 
employment in 2003 and ask the RO to 
obtain the completed reports.  After 
obtaining any necessary releases the RO 
should obtain those records.  

4.  The RO should arrange for the veteran 
to have a VA audiological evaluation to 
determine the current severity of his 
bilateral hearing loss.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to a compensable rating for 
bilateral hearing loss, to include 
consideration of an extraschedular 
rating, with consideration of all  
evidence obtained by VA since the RO 
issued a Statement of the Case (SOC) in 
October 2000.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate supplemental statement of 
the case, which contains a summary of all 
evidence obtained by VA since the SOC, 
and given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

